Citation Nr: 0101842	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical expenses incurred in connection with 
private medical treatment rendered to the veteran from 
February 17 to February 24, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 determination of the 
Department of Veterans Affairs (VA) Puget Sound Health Care 
Management System.  


FINDINGS OF FACT

1.  Service connection has been in effect for schizophrenia 
since the veteran separated from service in 1967 and has been 
evaluated as 100 percent disabling since this time (and the 
veteran has been considered incompetent for VA purposes from 
October 1998).

2.  The hospitalization of the veteran in February 1998 at 
the Western State Hospital (WSH), pursuant to an emergency 
mental health detention, for the veteran's service-connected 
psychiatric disorder was necessitated by a medical emergency 
and, considering that an earlier admission of the veteran to 
a VA facility had been refused and the veteran was not free 
to leave WSH during the period of his court-ordered 
detention, no VA or other Federal medical facility was 
feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the medical 
expenses incurred in connection with hospitalization and 
treatment of the veteran at WSH from February 17, 1998, to 
February 24, 1998, have been met.  38 U.S.C.A. §§ 1710, 1728 
(West 1991 & Supp. 2000); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the basic facts in this case are not in 
dispute and may be briefly summarized.  As pertinent to this 
appeal, the veteran has established service connection for 
schizophrenia, which has been rated as 100 percent disabling 
since October 1967.

A review of the record demonstrates that the veteran was 
taken to Harrison Memorial Hospital on February 16, 1998, 
from home by ambulance, when a neighbor called as a result of 
the veteran acting confused.  The veteran was then 
transferred to the Seattle VA Hospital (SVAH), where it was 
noted that he appeared extremely psychotic and was unable to 
answer any questions.  

In a petition to the Superior Court for the State of 
Washington for King County, dated February 16, 1998, it was 
reported that the veteran had been referred by SVAH staff.  
It was further noted that the veteran had a mental disorder 
characterized by tangential, loose associations, delusions, 
auditory hallucinations, disorganized thinking, and impaired 
judgment and insight.  The petitioner, a designated mental 
health professional, reported that as a result of the above 
mental disorder, the veteran was unable to respond in any 
coherent manner and was unable to care for his own health and 
safety.  The veteran was committed to Western State Hospital 
(WSH).  

In the WSH discharge summary, it was indicated that the 
veteran was unable to understand and negotiate voluntary 
hospitalization and that the Seattle VAMC would not take 
committed patients, so he was transferred to WSH.  

The appellant contends that VA should pay the expenses of the 
veteran's involuntary commitment to WSH in February 1998.  
The governing provision of the United States Code is Section 
1728, reimbursement of certain medical expenses.  This code 
provision states that the Secretary "may" reimburse veterans 
"entitled to hospital care...under this Chapter" for the 
reasonable value of such care under certain circumstances.  
The initial question presented under Section 1728 is whether 
the veteran was in fact entitled to hospital care under 
Chapter 17 of the United States Code.  Basic eligibility for 
hospital care by VA is governed under Section 1710 of the 
United States Code.

The provisions of 38 U.S.C.A. § 1710(a)(1)(A) clearly state 
that the Secretary "shall furnish hospital care... to any 
veteran for a service-connected disability...."  The clinical 
evidence on file clearly and unquestionably demonstrates that 
the veteran's involuntary commitment to WSH on February 16, 
1998 was as a result of psychosis.  Psychiatric evaluation 
from WSH on the day of admission showed that the veteran had 
an admission GAF of 25, reflective of considerable and 
serious impairment and/or an inability to function in almost 
all areas. 

The Board is aware that there is a policy guideline found in 
VA Manual M-1, Part 1, Chapter 4, paragraph 4.23, which 
provides that veterans in the custody of civil authorities 
"may be accepted for hospital and domiciliary treatment by 
the VA only when released by an authorized official under 
circumstances where there is no obligation placed on VA to 
exercise custodial restraint or assure the veteran's return 
to custody upon completion of treatment."  However, the 
guideline further specifically recognizes that a veteran in 
the custody of civil authorities "does not forfeit any right 
to hospital or domiciliary care by VA."  This policy does not 
provide a basis for denying reimbursement of medical 
expenses.  It merely spells out a circumstance when VA 
facilities may not be available.  

While the veteran was, during the period of his hospital 
detention in WSH, under court restraint which would 
ordinarily preclude his actually being accepted for treatment 
at a VA facility, he nonetheless retained basic eligibility 
to VA hospital care under Chapter 17, and was therefore 
basically eligible for the benefits provided under 
38 U.S.C.A. § 1728.

Additionally, the Board acknowledges that 38 U.S.C.A. 
§ 1710(h) (formerly (g)) provides that nothing in the Code 
provisions governing basic eligibility for hospital care 
requires VA to furnish care to a veteran to whom another 
agency of Federal, State or local government has a duty under 
law to provide care in an institution of such government.  
However, that section simply provides that if the State of 
Washington has a duty under law to provide an individual care 
in one of its own medical facilities, the Secretary is not 
required to furnish the same care in a VA facility.  Section 
1710 governs whether or not a veteran has basic eligibility 
for VA care.  It does not govern the issue of whether or not 
VA may be authorized to pay the cost or expenses associated 
with hospitalization at a non-VA facility; that issue is 
governed by the provisions of 38 U.S.C.A. § 1728.  The 
veteran, being service connected for schizophrenia with a 100 
percent evaluation, was certainly eligible for VA 
hospitalization for that disorder.  

The next requirement for reimbursement by VA of unauthorized 
medical expenses is that such care was rendered in a medical 
emergency of such a nature that delay would have been 
hazardous to life or health.  In her February 1998 petition, 
the King County designated mental health professional noted 
that as a result of his mental disorder, the veteran was 
unable to respond in any coherent manner and was unable to 
care for his own health and safety.  Under such 
circumstances, there can be no question that the veteran's 
admission to WSH was emergent in nature.  Certainly officials 
of the State of Washington felt that this was the case.

The next requirement for VA reimbursement for unauthorized 
medical expenses at a non-VA facility is that such care was 
rendered to a veteran in need thereof for an adjudicated 
service-connected disability.  Again, the veteran is in 
receipt of a 100 percent evaluation for service-connected 
schizophrenia.  The discharge diagnoses was a psychotic 
disorder not otherwise specified with organicity, currently 
clearing; and episodic alcohol abuse.  Psychosis was among 
the Axis I diagnoses listed at the time of discharge and 
signs and symptoms at and during his admission there were 
consistent with that diagnosis.

The final requirement under Section 1728 for VA reimbursement 
of unauthorized medical expenses at a non-VA facility was 
that VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  This is the 
only precondition for VA payment of unauthorized medical 
services, which is problematic in its application to the 
facts presented in the veteran's case. 

These facts demonstrate that although a specific attempt was 
made to use VA facilities for treatment of the veteran's 
service-connected disability, the attempt to use them was 
rejected.  Under the circumstances, it would not have been 
practical to have expected the veteran himself to have 
requested VA treatment; as reported, he was unable to 
voluntarily sign himself in.  Moreover, at the point the 
veteran was in fact detained in WSH, he was not apparently 
free to leave or to transfer to VA facilities as a result of 
court order.  Again, VA facilities at that point were not 
"feasibly available." Finally, because VA policy guidelines 
provide that veterans in such circumstances may not actually 
be accepted for hospital care by the VA until certain 
circumstances are met, the Board concludes that a VA or other 
Federal medical facilities were not feasibly available.  

Accordingly, after careful consideration of all of the facts 
and evidence on file in conjunction with careful 
consideration of the applicable laws and regulations, the 
Board concludes that payment or reimbursement of the 
veteran's medical expenses incurred in connection with his 
involuntary detention hospitalization from February 17, 1998, 
to February 24, 1998, at WSH should be granted.  The facts 
show that the veteran was entitled to hospitalization by VA, 
that such hospitalization was refused and that this directly 
resulted in his involuntary hospitalization in a State 
medical facility. While the State may well have been under 
legal obligation to provide the veteran medical treatment, 
including involuntary hospitalization, it was not apparently 
bound to internally cover the cost of such care, which it 
billed to the veteran.  These medical expenses are without 
question directly attributable to the veteran's service-
connected psychiatric disorder.  38 U.S.C.A. §§ 1710, 1728, 
38 C.F.R. § 17.20. 

ORDER

To the extent, and only to the extent, that the veteran 
and/or his spouse are required to pay the expenses of the 
admission to the State of Washington, entitlement to 
reimbursement or payment of the cost of the veteran's 
unauthorized private hospitalization from February 17, 1998, 
through February 24, 1998, at Western State Hospital, is 
granted.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

